As Filed with the Securities & Exchange Commission on May 6, 2010. SECURITIES & EXCHANGE COMMISSION FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010. [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30106 PACIFIC CONTINENTAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) OREGON 93-1269184 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 111 West 7th Avenue Eugene, Oregon97401 (Address of principal executive offices) (541) 686-8685 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Act. (Check one). Large accelerated filerAccelerated filerXNon-accelerated filer Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange ActYesNoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common Stock outstanding as of April 30, 2010:18,393,773 PACIFIC CONTINENTAL CORPORATION FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (unaudited): March 31, 2010, December 31, 2009 and March 31, 2009 3 Consolidated Statements of Income (unaudited): Quarters ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Changes in Shareholders’ Equity (unaudited): Quarter ended March 31, 2010 and year ended December 31, 2009 5 Consolidated Statements of Cash Flows (unaudited): Quarters ended March 31, 2010 and March 31, 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures on Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings none Item 1a. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds none Item 3. Defaults Upon Senior Securities none Item 4. Removed and Reserved none Item 5. Other Information none Item 6. Exhibits 41 SIGNATURES 42 Item 1.Financial Statements Pacific Continental Corporation and Subsidiaries Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, March 31, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available-for-sale Loans held-for-sale Loans, less allowance for loan losses and net deferred fees Interest receivable Federal Home Loan Bank stock Property, plant and equipment, net of accumulated depreciation Goodwill and other intangible assets Deferred tax asset Taxes receivable - Other real estate owned Prepaid FDIC assessment - Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing demand $ $ $ Savings and interest-bearing checking Time $100,000 and over Other time Total deposits Federal funds and overnight funds purchased Federal Home Loan Bank advances and other borrowings Junior subordinated debentures Accrued interest and other payables Total liabilities Shareholders' equity Common stock, 25,000 shares authorized issued & outstanding:18,394 at March 31, 2010 and December 31, 2009, and 12,867 at March 31, 2009 Retained earnings Accumulated other comprehensive gain (loss) ) ) Total liabilities and shareholders’ equity $ $ $ See accompanying notes. Page 3 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Income (In thousands, except per share amounts) (Unaudited) Three months ended March 31, Interest and dividend income Loans $ $ Securities Federal funds sold & interest-bearing deposits with banks 1 1 Interest expense Deposits Federal Home Loan Bank & Federal Reserve borrowings Junior subordinated debentures Federal funds purchased 11 25 Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other fee income, principally bankcard Loan servicing fees 17 18 Mortgage banking income 67 92 Other noninterest income 65 53 Noninterest expense Salaries and employee benefits Premises and equipment Bankcard processing Business development FDIC insurance assessment Other real estate expense 88 86 Other noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Common stock equivalents attributable to stock-based awards 46 45 Diluted See accompanying notes. Page 4 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (In thousands) (Unaudited) Accumulated Other Number Common Retained Comprehensive of Shares Stock Earnings Loss Total Balance, December 31, 2008 $ $ $ ) $ Net loss ) ) Other comprehensive income: Unrealized gain on securities Deferred income taxes ) Other comprehensive income Comprehensive loss ) Stock issuance Stock options exercised and related tax benefit 44 Share-based compensation Cash dividends ) ) Balance, December 31, 2009 ) Net income Other comprehensive income: Unrealized gain on securities Deferred income taxes ) Other comprehensive income Comprehensive income Share-based compensation Cash dividends ) ) Balance, March 31, 2010 $ See accompanying notes. Page 5 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization, net of accretion Loss on sale or write-down of property and equipment - 2 Provision for loan losses (Gains) losses on foreclosed assets (1
